Citation Nr: 0815193	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  04-38 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension; and, 
if so, entitlement to service connection.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to herbicide agents.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to service connection for a senile cataract, 
right eye.

6.  Entitlement to service connection for a cataract, left 
eye.

7.  Entitlement to service connection for diplopia (double 
vision).

8.  Entitlement to service connection for macular 
degeneration.  

REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION


The veteran served on active duty in the military from June 
1966 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The claim of service connection for residuals of a back 
injury has been certified to the Board as whether new and 
material evidence has been received to reopen a claim of 
service connection for residuals of a back injury.  Notably, 
the prior claim was denied in an October 1989 RO decision.  
See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

Nevertheless, while the prior final denial concerned chronic 
low back pain, the current claim on appeal concerns post-
operative changes at the L5-S1 level and degenerative disc 
disease (DDD).  These two disabilities are considered 
different for purposes of VA adjudication.  A claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury.  Rather, 
the two claims must be considered independently.  Boggs v. 
Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008).  Under Boggs, 
a claim based on a new diagnosis is a new claim regardless of 
prior final denials.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  

In view of Boggs, it is the preliminary determination of the 
Board that the claim of service connection for residuals of a 
back injury, to include post-operative residuals at the L5-S1 
level and DDD, was not previously adjudicated in a prior 
final denial, as that denial addressed a different 
disability, and should be addressed on a de novo basis.  The 
claim will thus be adjudicated on its merits, rather than as 
an application to reopen.


FINDINGS OF FACT

1.  In October 1989, the RO denied the veteran's claim for 
service connection for hypertension.  

2.  The additional evidence received since that October 1989 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for 
hypertension, is cumulative or redundant, and does not raise 
a reasonable possibility of substantiating the claim.  

3.  The veteran's current back disability is not related to 
his military service.

4.  The veteran's diabetes mellitus is not related to his 
military service, in-service exposure to herbicides has not 
been demonstrated, and the disease did not manifest to a 
compensable degree within one year following his separation 
from service.  

5.  The veteran's glaucoma is not related to his military 
service.

6.  The veteran's senile cataract of the right eye is not 
related to his military service.

7.  The veteran's cataract of the left eye is not related to 
his military service.

8.  The veteran's diplopia is not related to his military 
service.

9.  The veteran's macular degeneration is not related to his 
military service.


CONCLUSIONS OF LAW

1.  The RO's October 1989 decision denying the veteran's 
claim for service connection for hypertension is final.  38 
U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  New and material evidence has not been submitted since 
that decision to reopen the claim for service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  A back disability was not incurred or aggravated during 
service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 
(2007).

4.  Diabetes mellitus was not incurred or aggravated during 
service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2007).

5.  Glaucoma was not incurred or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1, 3.6, 3.303.

6.  Senile cataract of the right eye was not incurred or 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1, 3.6, 3.303.

7.  A cataract of the left eye was not incurred or aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1, 3.6, 
3.303.

8.  Diplopia was not incurred or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1, 3.6, 3.303.

9.  The veteran's macular degeneration was not incurred or 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1, 3.6, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent VCAA notice letters in January, March 
and April 2004, and in March, August and September 2006.  The 
letters provided him with notice of the evidence necessary to 
substantiate his claims, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The March 2004 and August 2006 letters also specifically 
requested that he submit any evidence in his possession 
pertaining to his claims.  Thus, the content of the letters 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.  The 
March and August 2006 letters also provided notice on the 
rating and effective date elements.

With regard to the veteran's application to reopen his claim 
for service connection for hypertension, the U.S. Court of 
Appeals for Veterans Claims (Court) has also held, with 
regard to an application to reopen a finally decided claim, 
the VCAA requires VA to provide the veteran with notice of 
the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial (i.e., material 
evidence).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The January 2004 VCAA letter notified the veteran that new 
and material evidence was required to reopen his claim for 
service connection for hypertension, but did not state the 
reason for the prior denial.  The March 2004 letter notified 
him of the evidence required to substantiate a claim for 
service connection, but did not notify him that new and 
material evidence was required.  The RO corrected this 
deficiency in the September 2006 letter, which notified him 
that new and material evidence was required and told him the 
reason for the prior denial.  

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Here, VCAA notice was 
provided in January, March, and April 2004, prior to the RO's 
decision in June 2004.  There was a timing deficiency with 
regard to the March, August and September 2006 notices.  The 
timing deficiency was cured, however, by readjudication of 
the claims in a March 2008 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

In developing his claims, VA obtained the veteran's service 
treatment records, VA treatment records dated from 1981 to 
2007, and records from the Social Security Administration 
(SSA).  Private medical records were also obtained from the 
Community Hospital of Roanoke and Dr. Weaver.  In addition, a 
VA examination for the spine was provided in December 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran was not afforded medical examinations or opinions 
relating to his hypertension, diabetes mellitus, or his eye 
disabilities.  The duty to assist provisions of the VCAA 
include the duty to provide medical examinations or obtain 
opinions if it is determined necessary to decide a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  
But this is only the case when the evidence of record before 
the Secretary:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) indicates the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

With regard to an application to reopen a finally adjudicated 
claim (as here with hypertension), this duty to request an 
examination or obtain an opinion only arises if new and 
material evidence is presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii).  

With regard to diabetes mellitus and the eye disabilities, 
there is no competent evidence that these disabilities may be 
related to service.  Under these circumstances, VA is not 
required to provide a VA medical opinion.   

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.

Service Connection-In General

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Reopening the Claim for Service Connection for Hypertension

Service connection for hypertension was denied by the RO in 
October 1989.  The veteran did not file a timely substantive 
appeal of that decision, so it became final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 
7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  This, in turn, means 
there must be new and material evidence since that decision 
to reopen the claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Under the amended version of 38 C.F.R. § 3.156(a), applicable 
in this case, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

According to 38 C.F.R. § 4.104 (2007), hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  For 
purposes of this section, the term hypertension means that 
the diastolic blood pressure (i.e., bottom number) is 
predominantly 90 mm or greater, and isolated systolic 
hypertension means the systolic blood pressure (i.e., top 
number) is predominantly 160 mm or greater with a diastolic 
blood pressure of less than 90 mm.  Id.

The veteran's service treatment records indicate his blood 
pressure reading was 130/82 in August 1965 at the physical 
examination given prior to active duty.  In February 1967, he 
complained of "head trouble" and dizziness; his blood 
pressure reading was 120/90.  At the May 1968 physical 
examination given prior to separation from military service, 
his blood pressure was 136/88 and on his Report of Medical 
History, he denied a history of high blood pressure.

In August 1989, the veteran filed a claim for service 
connection for high blood pressure.  Later that month, the RO 
issued a rating decision denying service connection because 
his separation examination showed that he had normal blood 
pressure.  In September 1989, he submitted, what was deemed a 
re-filed claim stating that he had been receiving treatment 
for high blood pressure at the Salem VA Medical Center (VAMC) 
since 1969 or 1970.  VA outpatient treatment records indicate 
he was seen in May 1981 for neck and back problems.  His 
blood pressure was 126/90.  In July 1989, he complained that 
his blood pressure was high and said he could not afford 
medication.  His blood pressure was 154/100 and the diagnosis 
was hypertension.

In an October 1989 rating decision, the RO denied service 
connection for high blood pressure because the evidence did 
not show that the veteran's hypertension was caused by his 
military service.

The records received since the October 1989 rating decision 
include VA outpatient treatment records, SSA records, and 
private medical records from Dr. Weaver and the Community 
Hospital of Roanoke.  These records show ongoing treatment 
for hypertension since the July 1989 diagnosis.  Because the 
veteran stated that he had received treatment since 
1969/1970, the RO attempted to obtain these records from the 
VAMC.  In an August 2007 memorandum, the RO outlined its 
efforts and determined that these records were not available.  
The RO did obtain a May 1981 record that indicated that it 
was the veteran's first visit at the VAMC.

The evidence received since the October 1989 rating decision 
does not relate to whether the veteran's hypertension was 
incurred in or otherwise caused by his military service.  The 
additional evidence does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  For this 
reason, it is not material.  

The evidence is not evenly balances so as to give rise to 
reasonable doubt.  38 U.S.C.A. § 5107(b).  The application to 
reopen the claim for service connection for hypertension must 
be denied because new and material evidence has not been 
received.


Service Connection for Residuals of a Back Injury

The veteran's service treatment records indicate that in 
March 1967 he complained of back problems.  He said that he 
was in a motor vehicle accident (MVA) in November 1965 during 
civilian life.  He said he was profiled at Fort Gordon and 
that X-rays suggested he had a fracture.  

The report of an April 1967 orthopedic consultation indicates 
the veteran reported that he had experienced back pain ever 
since being injured as a civilian, and that it worsened 
during physical training.  There were reportedly no objective 
findings to substantiate the professed pain.  X-rays were 
negative for a fracture, displacement or congenital 
abnormality.  No profile was given.  He was scheduled for 3 
sessions of physical therapy, but did not attend the third 
session.  It was noted that he had poor posture and that his 
hamstrings were tight.  

The report of a February 1967 X-ray of his skull notes he was 
involved in an MVA in 1965.  The report of the May 1968 
physical examination given prior to his separation from 
service indicates his spine was normal and on the Report of 
Medical History, he denied recurrent back pain.  

The veteran filed a claim for service connection in December 
1980, stating that he had cracked three vertebrae in Okinawa 
in 1967.  The claim was denied.  

In August 1989, he filed a claim for service connection for 
residuals of a back injury in 1967, which was again denied.  
In September 1989, he stated that his service treatment 
records were incorrect and that he injured his back in April 
1967 when he fell off a 2 1/2 ton truck and sustained a 
fracture. The claim was again denied in October 1989.

The veteran's VA outpatient treatment records indicate that 
in May 1981 he complained of a 4-5 year history of back pain.

The veteran's SSA records and private medical records 
indicate he injured his back at work in June 1987 pushing a 
box weighing 20 pounds.  He sustained a herniated nucleus 
pulpous at the L5-S1 level and underwent a laminectomy in 
July 1987.  An August 1989 record from Dr. Weaver, indicates 
the veteran reported numerous falls and knee pain.  The 
doctor suspected malingering.   

VA outpatient treatment records indicate that in July 1989, 
the veteran reported that he injured his back during service.  
A December 2003 magnetic resonance imaging (MRI) showed post-
operative changes at the L5-S1 level and DDD at the T2-L1 and 
L1-L2 levels.  

The report of the December 2007 VA examination indicates the 
veteran said that he injured his back during service when he 
fell off a truck.  He said that he was on extra light duty 
profile and did not do any work for 13 1/2 months until he was 
discharged.  He said he tried to work after service but had 
difficulty because of his back.  He said he went on 
disability after his back snapped while sitting in a chair 
grinding a washer.  Per the December 2003 MRI, the diagnosis 
was postsurgical changes of the spine.

The examiner opined that the veteran's current back 
disability was not connected to his in-service complaints of 
back pain.  The post-surgical findings were related to post-
military service activities.

The veteran has reported a variable history with regard to 
his claimed back disability.  He has reported to VA that he 
fractured vertebrae in service, but repeated X-rays during 
service showed no indication of fracture.  Furthermore, he 
reported to SSA that he injured his back in a post-service, 
on-the-job accident.  He reported to VA that he was on a 
light duty profile did not work in service and had difficulty 
working after service, but the SSA records indicate no 
difficulty working until an on the job injury.  His service 
records do not indicate he was profiled or that he had any 
complaints of back pain during service after April 1967.  Dr. 
Weaver has case further doubt on the veteran's reported 
history.

The veteran's contemporaneous statements also contradict his 
recently reported history.  During service he reported a pre-
existing back injury.  

Competent medical evidence is required to establish a 
nexus between a current disability and military service.  See 
Espiritu v Derwinski, 2 Vet. App. 492, 494 (1992); Layno v. 
Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and 
Hasty v. Brown, 13 Vet. App. 230 (1999).  As a layman, the 
veteran is not qualified to provide a competent medical 
opinion etiologically linking his current back disability to 
his service in the military that ended many years ago.  Id.  

The veteran is competent to report, as he has, that he 
experienced a continuity of symptomatology since service.  In 
light of the contemporaneous medical records as well as his 
own contemporaneous statements, his reports of a continuity 
lack credibility.  The competent medical opinion is against a 
link between the current back disability and the back 
symptomatology reported in service.

For these reasons, the claim for service connection for 
residuals of a back injury must be denied because the 
preponderance of the evidence is against the claim-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.

Service Connection for Diabetes Mellitus, Including as Due to 
Herbicide Exposure

Certain chronic diseases, including diabetes mellitus, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  
See 38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, 
however, is rebuttable by probative evidence to the contrary.

Diabetes mellitus, type II, is a disease associated with 
exposure to certain herbicide agents and, in the case of a 
veteran exposed to such agents in service, will be presumed 
to have been incurred in service even though there is no 
evidence of that disease during the period of service at 
issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309 
(e).  This, however, does not preclude him from establishing 
service connection with proof of direct causation.  Stifl v. 
Nicholson, 21 Vet App 120 (2007); See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994). 

In a January 2004 statement (VA Form 21-4138), the veteran 
said he was exposed to herbicides while he was assigned to 
"shipping & receiving" at Fort Buckner in Okinawa, Japan.  
His personnel records indicate he served with the 585th 
Maintenance Company as an Engineer and Parts Specialist.  He 
was overseas from March 1967 to June 1968.  

A letter dated November 3, 2004, from the Department of 
Defense (DOD) Chairman of the Joint Chiefs of Staff indicates 
that there was no record of storage or use of Agent Orange or 
other herbicides in Okinawa during the Vietnam Era.  
Furthermore, facility engineers on Okinawa had no record of 
spills or occupational exposure.  There was evidence of the 
storage of chemical weapons on Okinawa, but this occurred 
after the veteran's service in the area.  

The earliest indication in the record of diabetes mellitus is 
a diagnosis noted in a December 1999 VA outpatient treatment 
record.

The evidence does not indicate the veteran was exposed to 
herbicide agents during his military service or that he had 
diabetes mellitus during service or to a compensable degree 
within one year after his separation from military service.  
There is no other competent evidence relating the current 
diabetes to service.  Therefore, the claim for a service 
connection for diabetes mellitus must be denied because the 
preponderance of the evidence is against the claim-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.

Service Connection for an Eye Disability, to Include 
Glaucoma, Senile Cataract of the Right Eye, Cataract of the 
Left Eye, Diplopia, and Macular Degeneration


The veteran's service treatment records indicate that in 
August 1965, prior to active duty, his eyes were normal on 
physical examination with a visual acuity of 20/20 in each 
eye.  On the Report of Medical History for entrance into 
service, he noted a history of eye trouble, but no 
explanation was recorded.  In July 1966, an optometry note 
indicates visual acuity was 20/40 in the right eye and 20/50 
in the left eye.  A prescription was noted to correct his 
vision to 20/20, but no lenses were recommended during basic 
training.  It was noted that if visual problems developed, he 
should be evaluated.  

In February 1967, when seen for "head trouble" he reported 
that he occasionally saw black spots.  On physical 
examination in March 1967, pupils were equal, round and 
reactive to light.  The report of the March 1968 physical 
examination given prior to separation indicates his eyes were 
normal with visual acuity corrected to 20/20.  The Report of 
Medical History indicates he denied eye trouble and wore 
glasses.  

The veteran's VA outpatient treatment records indicate he had 
a cataract in the right eye and underwent surgery in August 
2002.  In January 2004, he filed a claim for service 
connection for blurred vision.  In January 2004, his problem 
list included glaucoma, a senile cataract of the right eye, a 
cataract of the left eye, diplopia, and macular degeneration.  

In July 2004, the veteran complained of blurry vision in his 
right eye after falling against a brick wall.  Examination 
revealed resolving subconjunctival hematoma around the limbus 
of the right eye that was temporary in nature.  In April 
2005, he was treated for bacterial conjunctivitis of the left 
eye.  A January 2006 optometry consultation noted diagnoses 
of diabetes mellitus without retinopathy, refractive error, 
pseudophakia of the right eye, and mild ocular allergies.

The veteran's service treatment records indicate that prior 
to active duty, he did not wear glasses and at the time of 
separation he wore glasses.  It is unclear, but apparently 
his visual acuity either worsened or it was discovered during 
military service.  Regardless, refractive error of the eye is 
not a disease or injury within the meaning of the applicable 
legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2007).  The service 
treatment records are otherwise unremarkable for any problems 
related to his eyes.

The reports of glaucoma, cataracts, macular degeneration, 
diplopia and blurred vision did not occur until many years 
after discharge.  Because there is no evidence that an eye 
disability was incurred or otherwise caused by his military 
service, the claims for service connection for glaucoma, 
senile cataract of the right eye, cataract of the left eye, 
diplopia, and macular degeneration must be denied.  
Furthermore, because the preponderance of the evidence is 
against the claims, there is no reasonable doubt to resolve 
in the veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.

















							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence not having been received, the 
petition to reopen the claim for hypertension is denied.

The claim for service connection for residuals of a back 
injury is denied.

The claim for service connection for diabetes mellitus, 
including as due to herbicide exposure, is denied.

The claim for service connection for glaucoma is denied.

The claim for service connection for a senile cataract of the 
right eye is denied.

The claim for service connection for a cataract of the left 
eye is denied.

The claim for service connection for diplopia is denied.

The claim for service connection for macular degeneration is 
denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


